           Case 2:19-cv-00659-JAD-CWH Document 11 Filed 05/07/19 Page 1 of 2



1
     DUNN LAW FIRM
2
     Michael C. Dunn
3    Nevada Bar No. 8434
     P.O. Box 2318
4    11O W. Tabernacle
     St. George, UT 84771
5
     P: (435)628-5405
6    F: (435) 628-4145
     mdunn@dunnfirm.com
7
     Tony G. Terry
8
     Nevada Bar No. 792
9    TONY TERRY, LTD
     P.O. Box 375
10   Logandale, NV 89021
     Fax: (702) 398-3581
11
     tony@tonyterryltd.com
12
     Attorney for Plaintiffs
13
                               IN THE UNITED STATES DISTRICT COURT
14

15                                   FOR THE DISTRICT OF NEVADA

16   BRADLEY TERRY, an individual, RICHARD
     DOERR, and individual, CREATIVE
17   FINANICAL SERVICES, LLC, a Nevada
18   limited liability company, and REGIS         Case No.: 2:19-CV-00659-JAD-CWH
     ADVISORY GROUP, LLC, a Nevada limited
19   liability company,
20                             Plaintiffs                ECF No. 9, 11
21   v.
22   STEPHEN KEITH MONGIE, an individual,
     and MONGIE FINANCIAL, LLC a Utah
23
     limited liability company,
24
                               Defendants
25

26

27                                                AMENDED STIPULATION
28


                                                -1-
           Case 2:19-cv-00659-JAD-CWH Document 11 Filed 05/07/19 Page 2 of 2



1        AMENDED STIPULATION TO EXTEND TIME FOR PLAINTIFFS TO OPPOSE
                       DEFENDANTS’ MOTION TO DISMISS
2
                                 (First Request)
3
             Pursuant to Federal Rule of Civil Procedure 6(b)(1) and Local Rule LR IA 6-1, Plaintiffs
4
     BRADLEY TERRY, an individual, RICHARD DOERR, and individual, CREATIVE
5

6    FINANICAL SERVICES, LLC, a Nevada limited liability company, and REGIS ADVISORY

7    GROUP, LLC, a Nevada limited liability company (“Plaintiffs”), and Defendants STEPHEN
8
     KEITH MONGIE, an individual, and MONGIE FINANCIAL, LLC a Utah limited liability
9
     company (“Defendants”), by and through their respective counsel of record, hereby stipulate and
10
     move this Court to extend the time for Plaintiffs to respond to Defendants’ Motion to Dismiss,
11

12   which was filed on April 23, 2019, until May 15, 2019. The time originally prescribed for

13   Plaintiffs to respond has not expired, and this is the first request.
14
             DATED this 7th day of May, 2019.
15
                                                     /s/ Michael C. Dunn
16                                                   Michael C. Dunn
                                                     DUNN LAW FIRM
17
                                                     Attorneys for Plaintiffs
18
             DATED this 7th day of May, 2019.
19
                                                     /s/ Michael D. Rawlins
20
                                                     (signed with permission by filing attorney)
21                                                   Michael D. Rawlins
                                                     SMITH & SHAPIRO, PLLC
22                                                   Attorneys for Defendants
23

24

25                                                   IT IS SO ORDERED:
26
                                                     __________________________________
                                                               ____
                                                                 _ _____________________
27                                                   UNITED STATES
                                                               ATE
                                                                 TES DI
                                                                 TE    DISTRICT
                                                                       D   S RI
                                                                           ST   R CT  T JUDGE
                                                                                        J
                                                              5-9-19
28                                                   DATED: __________________________

                                                       -2-
